Citation Nr: 1400377	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Propriety of the reduction of the rating for osteoarthritis of the right hip from 10 percent to 40 percent.

2.  Entitlement to an increased rating for osteoarthritis of the right hip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to September 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee reduced the rating assigned for osteoarthritis of the right hip from 40 percent to 10 percent, and implicitly denied the Veteran's claim for an increased rating. 

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

In July 2009, the Veteran submitted a claim for an increased rating for osteoarthritis of the right hip.  At that time, the Veteran was assigned a 40 percent disability rating based on findings from a July 2006 VA examination in which he was found to initially have 90 degrees of flexion.  However, after repetitive motion testing he ended with 0 degrees of flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

At an August 2009 VA examination, performed by a nurse practitioner who did not review the claims file or any medical records, range of motion findings included 110 degrees of flexion with no additional limitation of motion after repetitive motion.  In a September 2009 letter, the Veteran stated that at the time of the examination he had just been released from a private medical center after having a cancerous kidney removed and that the medication might have had an impact on testing.  

An October 2009 private medical evaluation by an orthopedic physician was submitted showing that the Veteran had flexion of about 70 degrees.  The private physician stated that the Veteran's degenerative changes would not reverse and that it was inevitable that it would progress over time both symptomatically and radiographically.  That physician's suspicion in regards to the August 2009 VA examiner's findings was the Veteran may have looked functionally better in terms of range of motion on a particular day or that the projection on the x-ray may have showed a joint space that was more clear.

During the September 2011 Board hearing, the Veteran testified that at the time of the August 2009 VA examination he was medicated because of surgery two days prior.  He was in a wheelchair and had a catheter at the time of the examination.  He indicated that he was on so much pain medication that "nothing hurt."  The Veteran asserted that the August 2009 VA examination was not thorough and was inadequate.  

In light of the significant disparity in reported findings between the August 2009 VA examination and the October 2009 private medical evaluation and the fact that over four years have passed since the Veteran underwent an examination to address the severity of his service-connected right hip disability, the Board finds that a new VA examination is warranted.  The rate of progression of an increase in orthopedic impairment presents questions that may be appropriate for a retrospective medical opinion.  Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

The issue of whether the rating reduction from 40 percent to 10 percent for osteoarthritis of the right hip was proper is inextricably intertwined with the increased rating claim.  If the disability rating for the Veteran's service-connected osteoarthritis of the right hip is increased, that may impact the propriety of the reduction claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Action on the propriety of the reduction claim is therefore deferred pending completion of this remand. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names and addresses of all medical care providers, VA and non-VA, who treated him for a right hip disability since July 2009.  After securing any necessary releases, obtain those records. 

2.  Schedule the Veteran for a VA examination, by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected right hip disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected right hip problems are worse than shown on some prior examinations.  The examiner should specifically address the following:
 
(a) Provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected right hip disability since the Veteran submitted his claim for an increased rating in July 2009.  In doing so, the physician is requested to reconcile the findings in the August 2009 VA examination report and October 2009 private medical evaluation and discuss whether the Veteran's right hip disability materially improved since the earlier July 2006 VA examination.

(b) Set forth all current complaints, findings, and diagnoses pertaining to the right hip. 

(c) Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(d) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. 

(e) Discuss whether any right hip disability is productive of any additional functional impairment.

(f) State what impact, if any, the Veteran's osteoarthritis of the right hip has on his occupational functioning and daily living. 

3.  Then readjudicate both issues on appeal, to include whether referral for consideration of an extraschedular rating for the right hip disability is warranted.  38 C.F.R. § 3.321(b)(1) (2013).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

